UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended July 3, 2010 o Transition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from [] to [] Commission file number:1-9009 Tofutti Brands Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3094658 (State of Incorporation) (I.R.S. Employer Identification No.) 50 Jackson Drive, Cranford, New Jersey 07016 (Address of Principal Executive Offices) (908) 272-2400 (Registrant’s Telephone Number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 13, 2010 the Registrant had 5,176,678 shares of Common Stock, par value $.01, outstanding. TOFUTTI BRANDS INC. INDEX Page Part I - Financial Information: Item 1. Financial Statements 3 Condensed Balance Sheets – July 3, 2010 (Unaudited) and January 2, 2010 3 Condensed Statements of Operations - (Unaudited) Thirteen and Twenty-Six Week Periods ended July 3, 2010 and June 27, 2009 4 Condensed Statements of Cash Flows - (Unaudited) - Twenty-Six Week Periods ended July 3, 2010 and June 27, 2009 5 Notes to Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Part II - Other Information: Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements TOFUTTI BRANDS INC. Condensed Balance Sheets (in thousands, except share and per share figures) July 3, January 2, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts and sales promotions of $418 and $538,respectively Inventories Prepaid expenses 1 13 Refundable income taxes 91 Deferred income taxes Total current assets Fixed assets, net of accumulated amortization of$36 and $33 12 15 Other assets 16 16 $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued officers’ compensation Total current liabilities Stockholders’ equity: Preferred stock - par value $.01 per share; authorized 100,000 shares, none issued Common stock - par value $.01 per share; authorized 15,000,000 shares, issued and outstanding 5,176,678 shares at July 3, 2010 and 5,176,678 shares at January 2, 2010 52 52 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed financial statements. 3 TOFUTTI BRANDS, INC. Condensed Statements of Operations (Unaudited) (in thousands, except per share figures) Thirteen weeks ended July 3, 2010 Thirteen weeks ended June 27, 2009 Twenty-six weeks ended July 3, 2010 Twenty-six weeks ended June 27, 2009 Net sales $ Cost of sales Gross profit Operating expenses: Selling and warehouse Marketing Research and development General and administrative Income (loss) before income taxes ) Income tax (benefit) expense ) 66 Net income (loss) $ ) $ 98 $ $ Weighted average common shares outstanding: Basic and diluted Netincome (loss) per common share: Basic and diluted $ ) $ $ $ See accompanying notes to condensed financial statements. 4 TOFUTTI BRANDS INC. Condensed Statements of Cash Flows (Unaudited) (in thousands) Twenty-six weeks ended July 3, 2010 Twenty-six weeks ended June 27, 2009 Cash flows provided by (used in) operating activities, net $ ) $ Cash flows used in financing activities, net (14
